EXHIBIT 10.38

OFFICIAL COPY OF REGISTER ENTRIES

This official copy shows the entries subsisting on the register on 5 January
2006 at 13:59:47. This date must be quoted as the ‘search from date’ in any
official search application based on this copy.

Under s.67 of the Land Registration Act 2002, this copy is admissible in
evidence to the same extent as the original.

Issued on 5 January 2006.

This title is dealt with by Land Registry Gloucester Office.

Land Registry

Title Number: GR288900

Edition Date: 5 January 2006

A: Property Register

This register describes the land and estate comprised in the title. Except as
mentioned below, the title includes any legal easements granted by the
registered lease but is subject to any rights that it reserves, so far as those
easements and rights exist and benefit or affect the registered land.

GLOUCESTERSHIRE: GLOUCESTER

 

1. (05.01.2006) The Leasehold land shown edged with red on the plan of the above
Title filed at the Registry and being Units 4 and 5, Eastbrook Road, Gloucester
(GL4 3DB).

 

2. (05.01.2006) Short particulars of the lease(s) (or under-lease(s)) under
which the land is held:

 

Date    :    29 November 2005 Term    :    10 years from 1 March 2007 Parties   
:    (1) Lordbay Investments Limited       (2) Darchem Engineering Limited      
(3) Darchem Holdings Limited

 

3. (05.01.2006) There are excepted from the effect of registration all estates,
rights, interests, powers and remedies arising upon, or by reason of, any
dealing made in breach of the prohibition or restriction against dealings
therewith inter vivos contained in the Lease.

 

4. (05.01.2006) There are excluded from this registration the mines and minerals
and the ancillary rights excepted and reserved by a Deed dated 29 April 1937
made between (1) The Ecclesiastical Commissioners for England (Commissioners)
and (2) Gloucester Corporation (Purchasers) supplemental to a Conveyance of the
freehold estate in the land in this title and other land dated 15 August 1932
made between (1) The Right Reverend Father in God Arthur Cayley Lord Bishop of
Gloucester (2) The Ecclesiastical Commissioners for England and (3) Gloucester
Corporation in the following terms:-

Except and reserved unto the Commissioners their successors and assigns all
mines quarries and minerals whatsoever whether opened or unopened within and
under the Scheduled lands and hereditaments or any of them and lying below a
depth of 200 feet together with full powers for the

 

Continued overleaf

Page 1



--------------------------------------------------------------------------------

Title Number : GR288900

A: Property Register continued

Commissioners their successors and assigns and their lessees and agents and all
persons authorised by them or any of them with workmen and others from time to
time and at all times thereafter by means of underground workings or operations
only to win work get and carry away the said mines quarries and minerals and any
mines quarries and minerals in upon or under any adjacent or other lands and
with full powers for those purposes to withdraw vertical and lateral support
from the surface of the Scheduled lands and hereditaments and from any buildings
or works then erected or thereafter to be erected thereon notwithstanding any
subsidence or other injury or damage that may thereby be or occasioned to the
scheduled lands and hereditaments or any buildings or works as aforesaid or any
other injury or damage or loss whatsoever arising whether directly or indirectly
from any such workings or operations as aforesaid which might be sustained by
the Purchasers or their successors in title so nevertheless that the person or
persons actually working under or by virtue of any of the powers aforesaid
should pay to the Purchaser or other the owner or occupier for the time being of
the scheduled lands and hereditaments reasonable compensation for or in respect
of any injury or damage to be thereby occasioned to any buildings or works then
erected on the scheduled lands and hereditaments such compensation to be fixed
if the parties cannot agree by an Arbitrator to be agreed upon between them or
in case of their not being able to agree upon such Arbitrator then by two
disinterested persons as Arbitrators one to be chosen by each party or their
umpire and any such arbitrator should so far as applicable be governed by the
provisions of the Arbitration Acts 1889 to 1934 or any statutory modification
thereof.

 

5. (05.01.2006) The lessor’s title is registered.

B: Proprietorship Register

This register specifies the class of title and identifies the owner. It contains
any entries that affect the right of disposal.

Title Absolute

 

1. (05.01.2006) PROPRIETOR: DARCHEM ENGINEERING LIMITED (Co. Regn. No. 144767)
of P.O. Box 31, 42 St. Andrews Square, Edinburgh EH2 2YE.

C: Charges Register

This register contains any charges and other matters that affect the land.

 

1. (05.01.2006) A Conveyance of the freehold estate in the land tinted blue on
the title plan dated 9 November 1962 made between (1) Gloucester Corporation
(Vendors) and (2) Molyneux Engineering Company Limited (Company) contains
covenants details of which are set out in the schedule of restrictive covenants
hereto.

 

2. (05.01.2006) The land tinted blue on the title plan is subject to the
following rights reserved by the Conveyance dated 9 November 1962 referred to
above:-

 

Continued on next page

Page 2



--------------------------------------------------------------------------------

Title Number : GR288900

C: Charges Register continued

“EXCEPT AND RESERVING unto the vendors their agents and servants the right at
all reasonable times to enter upon the land hereby conveyed if they shall
require for the purpose of (a) inspecting dredging clearing or carrying out any
other operation in or to the aforesaid Wotton Brook which Brook constitutes an
open storm water sewer (b) repairing maintaining renewing altering or enlarging
the foul sewer passing through the said piece or parcel or land hereby conveyed
as shown marked with a broken black line on the Plan aforesaid the Vendors in
such event carrying out any necessary work with all due speed and causing the
minimum amount of disturbance to the Company and doing no unnecessary damage and
forthwith restoring the surface of any land disturbed and making good any damage
thereto or to anything standing thereon caused by or in consequence of the
exercise of such right.”

NOTE:-Copy plan filed under GR73474.

 

3. (05.01.2006) A Conveyance of the freehold estate in the land tinted pink on
the title plan dated 1 November 1963 made between (1) Gloucester Corporation
(Corporation) and (2) Co-operative Wholesale Society Limited (Purchaser)
contains covenants details of which are set out in the schedule of restrictive
covenants hereto.

By a Deed dated 16 February 1971 made between (1) Gloucester Corporation
(Corporation) and (2) Co-operative Wholesale Society Limited (Society) the
covenant contained in Clause (e) of the First Schedule to the said Conveyance
was expressed to be released. Details of the terms of the release are set out in
the schedule of restrictive covenants hereto.

 

4. (05.01.2006) An Agreement dated 8 April 1982 made between (1) The Council of
the City of Gloucester and (2) Molyneux Rail Clips Limited relates to the
erection of buildings over a public sewer and matters ancillary thereto.

NOTE:- Copy filed under GR34794.

**************************

Schedule of Restrictive Covenants

 

1. The following are details of the covenants contained in the Conveyance dated
1 November 1963 referred to in the Charges Register:-

“The Purchaser hereby covenants with the Corporation for the benefit of the
Corporation’s said Eastbrook Road Industrial Estate that it the Purchaser and
its successors in title will observe and perform the stipulations and conditions
contained in the First Schedule hereto

THE FIRST SCHEDULE before referred to

(a) Within a period of six months from the date hereof to make application if
necessary for a Board of Trade Certificate pursuant to the Town and Country
Planning Acts and in the event of such certificate not being obtained when
required to inform the Corporation accordingly and at the request in writing of
the Corporation to reconvey the said piece or parcel of land to the Corporation
for the consideration herein mentioned each party hereto in that event bearing
its own legal and other costs

(b) To carry out building operations only in accordance with the deposited plans
pursuant to which planning and by-laws permission shall have been granted and to
use as a means of access to and egress from the

 

Continued overleaf

Page 3



--------------------------------------------------------------------------------

Title Number : GR288900

Schedule of Restrictive Covenants continued

said piece of land only the access road shown on the said plan annexed hereto
and known as Eastbrook Road

(c) At all times to park vehicles only within the boundaries of the site hereby
conveyed and not to obstruct with vehicles or otherwise the passage of vehicular
and other traffic along Eastbrook Road aforesaid

(d) Within a period of one year from the date hereof and subject to sub-clauses
(a) and (b) and (c) hereof to commence and within a period of two years from the
date hereof to complete the construction upon the said piece or parcel of land
of industrial premises in accordance with planning and bye-laws permission and
in the event of the said premises not having been completed within such period
at the request in writing of the Corporation to reconvey the said piece or
parcel of land to the Corporation for the consideration herein mentioned with an
additional payment to be made for any uncompleted premises erected thereon at
that date at a price to be agreed between the Purchaser and the Corporation or
failing agreement at a price representing the then current open market value to
be fixed by the District Valuer each party hereto in that event bearing its own
legal and other costs

(e) That if after the expiry of the period provided for the completion of the
premises referred to in sub-clause (d) hereof the Purchaser shall within the
period of ten years from the date hereof desire to sell the said piece or parcel
of land or lease the same for a period exceeding twenty-one years the Purchaser
shall first make an offer in writing to sell the said piece or parcel of land
together with any buildings then standing thereon to the Corporation at a price
to be agreed between the Purchaser and the Corporation or failing agreement at a
price representing the been current open market value to be fixed by the
District valuer and that such offer shall remain open for the period of four
months from the date thereof

(f) Not to work any minerals lying under the surface of the said piece or parcel
of land

(g) Not to cause or permit any noxious or offensive effluvia ash soot or grit to
be emitted from any furnace or fireplace on the said piece or parcel of land and
for that purpose to use the best practicable means and to the reasonable
satisfaction of the Corporation for preventing or counteracting such effluvia
ash soot or grit and to erect any chimney in connection with any furnace or
fireplace to the satisfaction in all respects of the Corporation

(h) That every furnace or fireplace used for industrial purposes shall be of a
type to be approved in writing by the corporation and shall be so constructed as
to consume as far as possible the smoke arising from the combustibles used
therein

(i) To obtain before the erection of such furnace or fireplace the written
approval of the Corporation to the plans and specifications which shall contain
a statement indicating the type of installation the method of firing and kind of
fuel to be used the arrangement for providing adequate draught and any other
provisions made for securing as far as possible the complete combustion of the
fuel

(j) Not to erect any furnace or fireplace unit the same has received the written
approval of the Corporation nor to use the same in any manner other than that
provided by the said plans

(k) Forthwith to erect and thereafter maintain a suitable fence to the
satisfaction of the city Architect for the time being of the Corporation

 

  Continued on next page         Page 4  



--------------------------------------------------------------------------------

Title Number : GR288900

Schedule of Restrictive Covenants continued

along the whole of the south eastern boundary and such part of the north western
boundary as is not used for access and egress.”

 

2. The following are details of the terms of the Release contained in the Deed
dated 16 February 1971 referred to in the Charges Register:-

“The Corporation hereby releases to the Society the right of pre-emotion
contained in the Conveyance and hereby discharges the Society from all
obligations arising by virtue of Clause (e) of the First Schedule to the
Conveyance

IT IS HEREBY AGREED AND DECLARED that all other the covenants conditions and
provisions contained in the Conveyance (so far as the same are subsisting and
enforceable at the date of this Deed) shall continue to have full force and
effect.”

END OF REGISTER

NOTE: The date at the beginning of an entry is the date on which the entry was
made in the Register.

 

Page 5



--------------------------------------------------------------------------------

LOGO [g6884501.jpg]



--------------------------------------------------------------------------------

4-5 Eastbrook Road-LSE

DATED 29th November 2005

LORDAY INVESTMENTS LIMITED

-and-

DARCHEM ENGINEERING LIMITED

-and-

DARCHEM HOLDINGS LIMITED

 

--------------------------------------------------------------------------------

LEASE

of

Units 4 and 5

Eastbrook Road

Gloucester

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

PARTICULARS

 

DATE   :    29th November 2005 LANDLORD   :   

LORDBAY INVESTMENTS LIMITED

(Co. Regn No. 3523532)

Registered Office   :    Victoria House, 64 Paul Street, London, EC2A 4TT TENANT
  :   

DARCHEM ENGINEERING LIMITED

(Co Regn No. 144767)

Registered Office   :    PO Box 31, 42 St Andrews Square, Edinburgh, EH2 2YE
GUARANTOR   :   

DARCHEM HOLDINGS LIMITED

(Co Regn No. 3966333)

Registered Office   :    Ironmasters Way, Stillington, Stockton-on-Tees, TF21
1LB TERM GRANTED   :    10 years commencing on 1 March 2007 RENT   :    TWO
HUNDRED AND THIRTY ONE THOUSAND ONE HUNDRED AND FIFTY SIX POUNDS (£231,156) per
annum subject to review RENT COMMENCEMENT DATE   :    1 March 2007 RENT REVIEW
DATES   :    1 March 2012 INTEREST RATE   :    4% over the Barclays Bank Plc
Base Rate PERMITTED USE   :    Use Class B1 of the Town and Country Planning
(Use Classes) Order 1987

 

2



--------------------------------------------------------------------------------

LEASE

THE LAND REGISTRY

LAND REGISTRATION ACT 2002

 

County and District/    London Borough    Gloucestershire Gloucester Title
Numbers    GR73474 and GR34794 Property    Units 4 and 5 Eastbrook Road

 

DATE    29th November 2005 PARTIES   

(1)    LORDBAY INVESTMENTS LIMITED (incorporated and registered in England and
Wales under company number 3523532) the registered office of which is at
Victoria House 64 Paul Street London EC2A 4TT (the Landlord); (2)    DARCHEM
ENGINEERING LIMITED (incorporated and registered in England and Wales under
company number 144767), the registered office of which is at PO Box 31, 42 St
Andrews Square Edinburgh EH2 2YE (the Tenant); and (3)    DARCHEM HOLDINGS
LIMITED (incorporated and registered in Scotland under company number 3966333),
the registered office of which is at Ironmasters Way Stillington Stockton on
Tees TF21 1LB (the Guarantor).



--------------------------------------------------------------------------------

IT IS AGREED AS FOLLOWS

 

1. DEFINITIONS

In this Lease the following definitions apply:

 

Base Rate   the base rate from time to time of Barclays Bank plc or if that rate
is no longer published then the rate of interest which the Landlord reasonably
considers to be most closely comparable to minimum lending rates generally
applicable in the UK from time to time; Excluded Risks   any risk against which
the Landlord does not insure because insurance cover for that risk is either not
ordinarily available in the London insurance market, or is available there only
at a premium or subject to conditions which in the Landlords reasonable opinion
are unacceptable; Group   a group of companies within the meaning of section 42
of the Landlord and Tenant Act 1954; Guarantor   the third named party to this
deed, and/or any person who has entered into a guarantee or an authorised
guarantee agreement pursuant to this Lease and their respective successors in
title; Insurance Rent   the cost to the Landlord (before any commission) of
insuring;

 

2



--------------------------------------------------------------------------------

  

1.      the Premises against the Insured Risks for their full reinstatement
cost, including the costs of demolition and site clearance, temporary works
compliance with local authority requirements in connection with any works of
repair or reinstatement, architects’, surveyors’ and other professional fees and
other incidental expenses and in each case with due allowance for inflation and
VAT;

  

2.      against loss of the Rent (having regard to the provisions for the review
of the Rent) for a period of three years; and

  

3.      against public liability of the Landlord in correction with any matter
relating to the Premises or the occupation or use of the Premises by the Tenant
or anyone at the Premises with the express or implied authority of the Tenant;

Insured Risks   

1.      fire, explosion, lightning and earthquake;

 

2.      flood, storm, bursting or overflowing of water tanks, pipes, or other
water or heating apparatus;

 

3.      impact aircraft (other than hostile aircraft) and things dropped from
such aircraft;

 

3



--------------------------------------------------------------------------------

  

4.      riot civil commotion and malicious damage; and

  

5.      such other risks as the Landlord may from time to time insure against,

   but to the extent that any risk is for the time being an Excluded Risk, it
will not to that extent and for that time be an Insured Risk; Interest Rate   

4% over the Base Rate;

Landlord    the first named party to this deed and its successors in title and
persons entitled to the reversion immediately expectant on the termination of
this Lease; Landlord’s surveyor    a chartered surveyor appointed by the
Landlord, who may be an individual, or a firm or company of chartered surveyors,
or an employee of the Landlord or a company which is in the same Group as the
Landlord; this Lease    this deed as varied or supplemented by any Supplemental
Document; New Roof Cover    the new over-roofing cover laid over the Old Roof
Old Roof    the existing roof structure and its coverings as at 2 August 2002
Permitted Use    A use within Use Class B1 of the Town and Country (Use Classes)
Order 1987 (as at the date that Order first came into force);

 

4



--------------------------------------------------------------------------------

Plan    the plan annexed to this deed; Planning Acts    the Town and Country
Planning Act 1990 the Planning (Listed Building and Conservation Areas) Act 1990
the Planning (Hazardous Substances) Act 1990 and the Planning and Compensation
Act 1991; Premises    Units 4 and 5 Eastbrook Road Gloucester as shown for
identification only edged red on the Plan and including:   

1.      all Landlords fixtures from time to time at those premises but if those
fixtures are Service Media, then only if they fail within paragraph 2 below;

  

2.      Service Media within and from time to time exclusively serving those
premises and which are owned by the Landlord; but excluding;

  

3.      any Service Media within such premises but which do not serve such
premises exclusively, or which are not owned by the Landlord;

Quarter Days    25 March, 24 June, 29 September and 25 December in each year;
Rent    TWO HUNDRED AND THIRTY ONE THOUSAND ONE HUNDRED AND FIFTY SIX POUNDS
(£231,156) per annum as reviewed under this Lease; Rent Commencement Date    1
March 2007;

 

5



--------------------------------------------------------------------------------

Review Date    1 March 2012; Service Media    conduits and equipment used for
the reception, generation, passage and/or storage of Utilities; Supplemental
Document any deed, agreement, licence, memorandum or other document which is
supplemental to this deed; Surveyor    an independent chartered surveyor
appointed jointly by the Landlord and the Tenant or, if they do not agree on the
identity of such surveyor, by the President of the Royal Institution of
Chartered Surveyors (or any other officer authorised to carry out that function)
on the application of either the Landlord or the Tenant in accordance with this
Lease; Tenant    the second named party to this deed and its successors in
title; Term    10 years commencing on 1 March 2007 Utilities    electricity,
gas, water, foul water and surface drainage, heating, ventilation and air
conditioning, smoke and fumes, signals, telecommunications, satellite and data
communications and all other utilities; VAT    value added tax payable by virtue
of the Value Added Tax Act 1994;

 

6



--------------------------------------------------------------------------------

Working Day    any day (other than Saturday) on which banks are usually open for
business in England and Wales.

 

2. INTERPRETATION

 

2.1 In this Lease:

 

  2.1.1  the table of contents and clause headings are for reference only and do
not affect its construction;

 

  2.1.2  the words include and including are deemed to be followed by the words
without limitation;

 

  2.1.3  general words introduced by the word other do not have a restrictive
meaning by reason of being preceded by words indicating a particular class of
acts, things or matters; and

 

  2.1.4  obligations owed by or to more than one person are owed by or to them
jointly and severally.

 

2.2 In this Lease, unless otherwise specified:

 

  2.2.1  a reference to legislation is a reference to all legislation having
effect in the United Kingdom at any time during the Term, including directives,
decisions and regulations of the Council or Commission of the European Union,
Acts of Parliament, orders, regulations, consents, licenses, notices and bye
laws made or granted under any Act of Parliament or directive, decision or
regulation of the Council or Commission of the European Union or made or granted
by a local authority or by a court of competent jurisdiction and any approved
Codes of Practice issued by a statutory body;

 

7



--------------------------------------------------------------------------------

  2.2.2  a reference to particular legislation is a reference to that
legislation as amended, consolidated or re-enacted from time to time;

 

  2.2.3  a reference to a person includes an individual, corporation, company,
firm, partnership or government body or agency whether or not legally capable of
holding land; and

 

  2.2.4  a reference to a clause is a reference to a clause or sub-clause of
this Lease.

 

2.3 In this Lease:

 

  2.3.1  an obligation of the Tenant not to do something includes an obligation
not knowingly to cause or allow that thing to be done;

 

  2.3.2  a reference to any act or to any act or omission of the Tenant includes
any act or any act or omission of any other person at the Premises with the
Tenants express or implied authority;

 

  2.3.3  the rights of the Landlord under any clause are without prejudice to
the rights of the Landlord under any other clause or Supplemental Document or
other instrument entered into in connection with this Lease;

 

  2.3.4  the obligations of or restrictions on the Tenant or a Guarantor under
any clause, Supplemental Document or other instrument entered into in connection
with this Lease, are without prejudice to the obligations of or restrictions on
the Tenant or Guarantor, or to the rights of the Landlord under any other clause
Supplemental Document or other instrument entered into in connection with this
Lease;

 

  2.3.5  a reference to the consent or approval of the Landlord means the prior
consent in writing of the Landlord, signed by or on behalf of the Landlord;

 

8



--------------------------------------------------------------------------------

  2.3.6  where a matter in this Lease is subject to the consent or approval of
the Landlord, it is also, where required subject to the written consent of any
superior landlord or mortgagee of the Landlord;

 

  2.3.7  references to any adjoining property of the Landlord include any
property adjoining or near the Premises owned, leased or occupied by the
Landlord from time to time;

 

  2.3.8  references to the end of the Term are to the end of the Term whether
before or at the end of the term of years granted by this Lease;

 

  2.3.9  references to a fair proportion of any sum are to the whole or a
proportion of that sum which is fair and reasonable in the circumstances as
determined by the Landlord’s Surveyor, whose decision shall be final and
binding;

 

  2.3.10  the perpetuity period is eighty years from the date of this deed;

 

  2.3.11  where a sum is expressed to be payable on demand it will become
payable, unless otherwise specified, 5 Working Days after the demand has been
made; and

 

  2.3.12  unless otherwise specified, references to the Premises include any
part of the Premises.

 

3. GRANT AND TERM

At the request of the Guarantor and in consideration of the sum of ONE HUNDRED
AND FIFTEEN THOUSAND FIVE HUNDRED AND SEVENTY EIGHT POUNDS (£115,578) now paid
by the Landlord to the Tenant (receipt of which sum the Tenant hereby
acknowledges) the Landlord leases the Premises to the Tenant for the Term, the
Tenant paying the following sums

 

9



--------------------------------------------------------------------------------

which are reserved as rent; the Rent, the Insurance Rent and any VAT payable on
those sums and any interest due under this Lease.

 

4. RIGHTS

Section 62 of the Law of Properly Act 1925 will not apply to this Lease.

 

5. RIGHTS RESERVED AND REGRANTED

 

5.1 The following rights are reserved from this Lease and regranted to the
Landlord by the Tenant:

 

  5.1.1  the right to build, or carry out works, on any adjoining or nearby
property, even if such building or works lessen the access of light or air to
the Premises or cause any nuisance. damage or inconvenience to the Tenant or
other occupier of the Premises, provided that it does not materially affect the
Tenant’s or other permitted occupier’s use of the Premises for the Permitted
Use;

 

  5.1.2  the right to:

 

  (a) inspect, connect into, repair and replace any Service Media on, under or
over the Premises, but which do not form part of the Premises;

 

  (b) construct Service Media within the perpetuity period on over or under the
Premises;

 

  (c) connect into and use any Service Media which within that time form part of
the Premises; and

 

  (d) cut into any walls or other parts of the Premises for these purposes;

 

10



--------------------------------------------------------------------------------

  5.1.3  the right to build into any of the boundary walls, foundations or roofs
of the Premises;

 

  5.1.4  the right to attach scaffolding to or place it on the Premises and the
right to operate cranes oversailing the Premises in the exercise of any of the
rights excepted and reserved by this clause 5.1;

 

  5.1.5  the right of support and protection from the Premises for any buildings
standing on adjoining property at the date of this deed or constructed there
during the perpetuity period;

 

  5.1.6  the right to attach a sign to the exterior of the Premises advertising
that the Landlord’s interest (or any superior interest) is for sale provided
that such sign does not materially restrict the access of light or air to the
Premises; and

 

  5.1.7  the right to enter the Premises:

 

  (a) to exercise any other right reserved and regranted to the Landlord by this
Lease;

 

  (b) to view the state and condition of the Premises to measure and undertake
surveys of the Premises and to prepare schedules of condition or of
dilapidations at the Premises;

 

  (c) to determine whether the Tenant is complying with its obligations in this
Lease and to remedy any breach of those obligations;

 

  (d) to show prospective purchasers of any interest in the Landlords reversion
or, in the last six months of the Term, to show prospective tenants over the
Premises;

 

11



--------------------------------------------------------------------------------

  (e) in connection with any requirements of the insurers of the Premises;

 

  (f) to comply with a superior lease or mortgage; and

 

  (g) for any other reasonable purpose connected with this Lease or with the
Landlords interest in the Premises or any adjoining property of the Landlord.

 

5.2 The rights reserved and regranted by this Lease are reserved and regranted
to the Landlord and any superior landlord or mortgagee and may be exercised by
anyone authorised by the Landlord or a superior landlord.

 

5.3 The person exercising any right of entry reserved and regranted by this
Lease shall make good any damage caused to the Premises (subject to clause 5.4)
but shall not be under any obligation to make any other compensation to the
Tenant or other occupier of the Premises.

 

5.4 The Tenant shall allow any person who has a right to enter the Premises to
enter the Premises at all reasonable times, during usual business hours provided
that reasonable notice has been given, in writing. In cases of emergency no
notice need be given and the Landlord or another person on behalf of the
Landlord may break into the Premises if entry cannot be effected in any other
way.

 

6. THIRD PARTY RIGHTS OVER THE PREMISES

 

6.1 There are excepted from this deed and this Lease is granted subject to:

 

  6.1.1  all existing rights which belong to other property, or are enjoyed by
other property over the Premises or any land or Service Media over which rights
are granted by the Landlord to the Tenant by this Lease; and

 

12



--------------------------------------------------------------------------------

  6.1.2  The matters contained or refined to in the property and charges
registers of title numbers GR73474 and GR34794 as at the date of this deed.

 

6.2 The Tenant shall comply with the matters contained or referred to in the
registers referred to in clause 6.1 so far as they relate to the Premises and
the rights granted by this Lease.

 

6.3 The Tenant shall:

 

  6.3.1  not permit any third party to acquire any right over the Premises or to
encroach upon the Premises;

 

  6.3.2  give the Landlord immediate written notice of any attempt to do;

 

  6.3.3  take any steps which the Landlord may reasonably require to prevent the
acquisition of any right over or encroachment on the Premises; and

 

  6.3.4  preserve for the benefit of the Premises and the Landlords interest in
them all existing rights which belong to the Premises and are enjoyed over
adjoining or neighbouring property.

 

6.4 The Tenant shall not block or obstruct any window or ventilator at the
Premises.

 

6.5 The Tenant shall not grant any right or licence to a third party relating to
the airspace at the Premises.

 

7. PAYMENT OF RENTS

 

7.1 Tenant’s obligation to pay rent

 

13



--------------------------------------------------------------------------------

The Tenant agrees with the Landlord to pay:

 

  7.1.1  the Rent and any VAT payable on the Rent in four equal installments in
advance on the Quarter Days;

 

  7.1.2  the Insurance Rent on demand; and

 

  7.1.3  interest in accordance with clause 9.6.

 

7.2 Rent Commencement Date

The first payment of the Rent and any VAT due on it is to be made on 1 March
2007, being the Rent for the period from and including the Rent Commencement
Date until the next Quarter Day.

 

7.3 Payment of rents

If required by the Landlord, the Tenant shall pay the Rent and any VAT on it, by
bankers standing order, direct debit or credit transfer to a bank account in the
United Kingdom which the Landlord has notified in writing to the Tenant.

 

7.4 No right of set-off

The Tenant waives any legal or equitable right of set-off deduction abatement or
counterclaim which it may have in respect of the Rent or any other sums due
under this Lease and agrees to make all payments of Rent and other such sums in
full on their due dates.

 

14



--------------------------------------------------------------------------------

8. RENT REVIEW

In this Clause 8:

 

8.1 “the Open Market Rent” means the best rent at which the Premises might be
expected to be let at the Review Date after the expiry of a rent free period of
such length as would be negotiated in the open market between a willing landlord
and a willing tenant upon a letting of the Premises as a whole by a willing
landlord to a willing tenant in the open market with vacant possession without a
fine or premium for a term commencing on and from the relevant Review Date
subject to provisions to the same effect (other than the amount of the rent) as
those contained in this Lease on the following assumptions on that date (whether
or not facts):-

 

  8.1.1 that the Premises are fit for and fitted out and equipped for immediate
occupation and use and are used for such purposes (being the Permitted Use or by
any licence given hereunder or by law) as are likely to produce the highest
yearly rent

 

  8.1.2  that the Tenant has complied with all its covenants and obligations
under this Lease

 

  8.1.3  that if the Premises shall have been damaged or destroyed the same had
before the Review Date been fully repaired and reinstated

 

  8.1.4  that no works have been carried out to the Premises by the Tenant or
its predecessors in title which would diminish the rental value of the Premises

but disregarding (if applicable)

 

  8.1.5 

the fact (if a fact) that the Tenant or its sub-tenants (if any) and

 

15



--------------------------------------------------------------------------------

 

assignees may not be able to recover and obtain a full credit for the whole of
any VAT chargeable by the Landlord at any time during the Term

 

  8.1.6  any goodwill attributable to the Premises by reason of any trade or
business carried on therein by the Tenant its predecessors in title or any
undertenant

 

  8.1.7  any effect on rent of any improvements to the Premises carried out by
the Tenant its undertenants or their respective predecessors in title during the
term with the consent of the Landlord otherwise than in pursuance of an
obligation to the Landlord or its predecessors in title by the Tenant its
undertenants or their respective predecessors in title during the Term

 

  8.1.8  any effect on rent of an obligation on the part of the Tenant to
reinstate alterations to the Premises

 

  8.1.9  any depreciatory effect on the rent of sub-clause 1.6 of this clause;
and

 

  8.1.10  any effect on rent of the fact that the Tenant its predecessors in
title or any undertenant may have been in occupation of the Premises

 

8.2. The Reviewed Rent payable during the period commencing on the Review Date
and ending on the termination of this Lease shall be the greater of:-

 

  8.2.1  the Rent payable under this Lease immediately prior to the Review Date
upon which the period commences or if payment of Rent has been suspended the
Rent which would have been payable had there been no suspension; and

 

16



--------------------------------------------------------------------------------

  8.2.2  the Open Market Rent at the Review Date;

 

8.3. If the Landlord and the Tenant have not agreed on the Open Market Rent by
the Review Date then the determination of the Open Market Rent may at any time
after that Review Date be referred by either party to an independent chartered
surveyor of not less than ten years qualification having practical experience
and knowledge of commercial rents in the area in which the Premises is situated
(“the valuer”) who shall act as an arbitrator in accordance with the Arbitration
Act 1996 the valuer to be appointed (in the event of the Landlord and the Tenant
failing to agree on the appointee) on the application of either party by or on
behalf of the President (or failing him his deputy) for the time being of the
Royal Institution of Chartered Surveyors

 

8.4. The fees and expenses of the valuer including the cost of his nomination
shall be borne by the Landlord and/or the Tenant as determined by the valuer.
The Landlord and Tenant shall otherwise bear their own costs

 

8.5. The valuer shall afford the Landlord and the Tenant an opportunity to make
representations to him and to comment on representations received by the valuer
from the other party

 

8.6.

If the valuer shall die delay or become unwilling unfit to incapable of acting
or if for any other reason the President for the time being of the Royal
Institution of chartered surveyors (or failing him his deputy) shall in his
absolute discretion

 

17



--------------------------------------------------------------------------------

 

think fit he may on the application of either party by writing discharge the
valuer and appoint another in his place on the same terms as this Schedule

 

8.7. If the Reviewed Rent payable on and from the Review Date has not been
agreed by that Review Date Rent shall continue to be payable at the rate
previously payable and within three weeks of the Reviewed Rent being ascertained
the Tenant shall pay to the Landlord any shortfall between the Rent and the
Reviewed Rent payable up to and on the preceding Rent Payment Date together with
interest at the base rate from time to time of Barclays Bank plc on the
shortfall between the amount that would have been paid if the Reviewed Rent had
been ascertained by the Review Date and the payments made on account for the
period beginning on the day upon which each installment was due and ending on
the day on which payment of the shortfall is made. For the purposes of this
clause the Reviewed Rent shall be deemed to have been ascertained on the date
when it is agreed between the parties or (as the case may be) the date of
notification of the termination by the valuer

 

8.8. If either the Landlord or the Tenant shall fail to pay the appropriate
amount of the fees and expenses of the valuer as determined by him within
fourteen days of the same being demanded by the valuer the other shall be
entitled to pay the same and the amount so paid shall be repaid by the party
chargeable on demand

 

8.9.

If at the Review Date there shall be in force any enactment which shall restrict
curtail or modify the effect or operation of the provisions of this Schedule
then the Landlord shall in addition to the reviews herein provided for on each
occasion such enactment or any part of it is removed relaxed or modified be
entitled on

 

18



--------------------------------------------------------------------------------

 

giving not less than one month’s notice in writing expiring after such removal
relaxation or modification to introduce a special review date which shall be the
date of expiration of such notice and the rent from such special review date if
any shall be determined in accordance with the provisions of this Clause 8
mutatis mutandis

 

8.10. Immediately after agreement or determination of the Reviewed Rent a
memorandum as to its amount shall forthwith be signed by the Landlord and the
Tenant and the parties will bear their own costs of doing this

 

9. OTHER FINANCIAL MATTERS

 

9.1 Utilities

The Tenant shall pay all charges, including connection and hire charges relating
to the supply of Utilities to the Premises and will comply with all present or
future requirements and recommendations of the suppliers of Utilities to the
Premises.

 

9.2 Common facilities

The Tenant shall pay on demand a fair proportion of any costs incurred or
payable by the Landlord in respect of any land or Service Media not forming part
of, but used in connection with, the Premises.

 

9.3 Rates and taxes

 

  9.3.1  The Tenant shall pay and indemnify the Landlord against all present and
future rates, duties and assessments of an annual or recurring nature charged on
or payable in respect of the Premises except any income or corporation tax
imposed on the Landlord (or any superior landlord) in respect of:

 

  (a) the grant of this deed; or

 

19



--------------------------------------------------------------------------------

  (b) the receipt of the rents reserved by this Lease; or

 

  (c) any dealing or disposition by the Landlord with its interest in the
Premises;

 

  9.3.2  The Tenant shall not make any claim for relief from any of the charges
refined to above which could result in the Landlord not being entitled (during
or after the end of the Term) to that relief in respect of the Premises.

 

9.4 Landlord’s costs

The Tenant shall pay to the Landlord on demand, and on an indemnity basis, the
fees, costs and expenses properly and reasonably charged incurred or payable by
the Landlord, and its advisors or bailiffs in connection with:

 

  9.4.1  any steps taken in contemplation of or in relation to any proceedings
under section 146 or 147 of the Law of Property Act 1925 or the Leasehold
Property (Repairs) Act 1938 including the preparation and service of all
notices, and even if forfeiture is avoided (unless it is avoided by relief
granted by the court);

 

  9.4.2  preparing and serving schedules of dilapidations at any time during the
Term (or in the three months after the Term in respect of dilapidations arising
during the Term) and supervising any works undertaken to remedy such
dilapidations;

 

20



--------------------------------------------------------------------------------

  9.4.3  recovering (or attempting to recover) any arrears of Rent or other sums
due to the Landlord under this Lease, including any costs associated with the
Landlord’s remedies of distress or execution;

 

  9.4.4  any investigations or reports carried out to determine the nature and
extent of any breach by the Tenant of its obligations in this Lease;

 

  9.4.5  any steps taken to procure that a breach by the Tenant of its
obligations under this Lease is remedied;

 

  9.4.6  any application for a consent of the Landlord (including the
preparation of any document) which is needed by virtue of this Lease, (whether
or not such consent is granted); and

 

  9.4.7  any consents needed for grant of this deed.

 

9.5 VAT

 

  9.5.1  Where the Tenant is to pay the Landlord for any supply made to the
Tenant by the Landlord, the Tenant shall also pay any VAT which may be payable
in connection with that supply.

 

  9.5.2  Where the Tenant is to pay to the Landlord the costs of any supplies
made to the Landlord, the Tenant shall also pay the Landlord any VAT payable by
the Landlord in connection with that supply except to the extent that the
Landlord is able to obtain a credit for the VAT from HM Revenue and Customs.

 

9.6 Interest

 

  9.6.1 

If the Rent is not paid to the Landlord on the due date or if any other sums
payable under this Lease to the Landlord are not paid

 

21



--------------------------------------------------------------------------------

 

within 5 Working Days of the due date for payment the Tenant shall pay interest
to the Landlord at the Interest Rate for the period from and including the due
date until payment (both before and after any judgment).

 

  9.6.2  If the Landlord refuses to accept any Rent or other sums due under this
Lease, when the Tenant is or may be in breach of any of its obligations in this
Lease so as not to prejudice the Landlord’s rights to reenter the Premises and
forfeit this Lease. the Tenant shall pay Interest on such sum to the Landlord at
the Interest Rate for the period from and Including the date such sum became due
until the date the payment is accepted by the Landlord.

 

  9.6.3  Interest under this Lease will accrue on a daily basis compounded with
quarterly rests on the Quarter Days and will be payable immediately on demand

 

9.7 Exclusion of statutory compensation

Any statutory right of the Tenant, or any undertenant to claim compensation from
the Landlord or any superior landlord on leaving the Premises is excluded to the
extent that the law allows.

 

10. INSURANCE

 

10.1 Landlord’s obligations relating to insurance

 

  10.1.1  The Landlord shall insure the Premises, against the Insured Risks in
the amounts referred to in the definition of Insurance Rent contained in Clause
1.

 

22



--------------------------------------------------------------------------------

  10.1.2  The insurance taken out by the Landlord shall be through an agency
chosen by the Landlord and subject to any exclusions, excesses and conditions as
may be usual in the insurance market at the time or required by the insurers, or
reasonably required by the Landlord.

 

  10.1.3  The Landlord shall, at the request of the Tenant (but not more than
once in any insurance period), produce details of the terms of the current
insurance policy and evidence of the payment of the current premium.

 

  10.1.4  Tenants Interest

The Landlord shall:

 

  (a) procure that the interest of the Tenant is noted or endorsed on the
Policy.

 

  (b) notify the Tenant of any Material change in the risks covered by the
policy from time to time.

 

10.2 Reinstatement

 

  10.2.1  If the Premises are damaged or destroyed by an Insured Risk, then:

 

  (a) unless payment of any insurance monies is refused because of any act or
omission of the Tenant and the Tenant has failed to comply with clause 10.3.8;

 

  (b) subject to the Landlord being able to obtain any necessary consents; and

 

  (c) subject to the necessary labour and materials being and remaining
available,

 

23



--------------------------------------------------------------------------------

the Landlord shall use the insurance monies received by the Landlord, except
monies received for loss of rent, in repairing and reinstating the Premises or
in building a comparable building as soon as reasonably possible. A comparable
building is a building of premises generally similar to the Premises in design
function size and location but may differ in these aspects from the Premises
having regard to the principles of good estate management and building design.

 

  10.2.2  The Landlord shall use reasonable endeavours to obtain the necessary
labour materials and consents to repair or reinstate the Premises, but will not
be obliged to appeal against any refusal of a consent.

 

10.3 Tenant’s obligations relating to insurance

The Tenant shall:

 

  10.3.1  pay the Insurance Rent in accordance with this Lease;

 

  10.3.2  pay on demand any increase in the insurance premium for any adjoining
property of the Landlord which is attributable to the use of the Premises, or
anything done or omitted to be done on the Premises by the Tenant or any other
occupier of the Premises;

 

  10.3.3  comply with the lawful requirements of the insurers relating to the
Premises;

 

24



--------------------------------------------------------------------------------

  10.3.4  not do or omit to do anything which may make the insurance of the
Premises or of any adjoining property of the Landlord, taken out by the Landlord
or any superior landlord, void or voidable, or which would result in an increase
in the premiums for such insurance;

 

  10.3.5  give the Landlord immediate written notice of any damage to or
destruction of the Premises by an Insured Risk;

 

  10.3.6  pay the Landlord on demand the amount of any excess required by the
insurers in connection with that damage or destruction provided that such excess
shall not exceed £1,000 in respect of any one claim;

 

  10.3.7  pay the Landlord on demand an amount equal to any amount which the
insurers refuse to pay, following damage or destruction by an Insured Risk,
because of any act or omission of the Tenant;

 

  10.3.8  if requested by the Landlord, remove its fixtures and effects from the
Premises to allow the Landlord to repair or reinstate the Premises; and

 

  10.3.9  not take out any insurance of the Premises against the Insured Risks
in its own name, and if the Tenant has the benefit of any such insurance the
Tenant shall hold all money receivable under that insurance upon trust for the
Landlord.

 

25



--------------------------------------------------------------------------------

10.4 Plate glass insurance and replacement

 

  10.4.1  The Tenant shall insure all plate glass at the premises against
breakage and damage in the joint names of the Landlord and the Tenant for its
full reinstatement cost and all incidental expenses with underwriters or an
insurance company approved by the Landlord.

 

  10.4.2  At the Landlord’s request the Tenant shall produce details of the
current insurance of plate glass and evidence of payment of the last premium.

 

  10.4.3  In the event of any plate glass at the Premises being broken or
damaged, the Tenant shall replace it.

 

10.5 Suspension of rent

 

  10.5.1  If the whole of the Premises or any part thereof are damaged or
destroyed by an Insured Risk so as to make the Premises or any part thereof,
unfit for occupation or use, the Rent (or a due proportion of it according to
the nature and extent of the damage) will be suspended from the date of damage
or destruction for a period of three years, or, if sooner until the Premises, or
such part have been made fit for occupation and use.

 

  10.5.2  The Rent will not be suspended to the extent that any loss of rent
insurance has been made ineffective, or payment of it has been refused by the
insurers because of any act or omission by the Tenant.

 

  10.5.3  The Rent will not be suspended unless and until any arrears of Rent or
other sums due under this Lease have been paid by the Tenant in full.

 

26



--------------------------------------------------------------------------------

  10.5.4  Any dispute relating to this clause 10.5 will be referred to
arbitration.

 

10.6 Insurance monies

All insurance monies payable will belong to the Landlord.

 

11. STATE AND CONDITION OF THE PREMISES

 

11.1 Repair

 

  11.1.1  subject to the provisions of clause 15.2 the Tenant shall repair the
Premises (including for the avoidance of doubt the new Roof Cover) and keep them
in good and substantial repair and condition.

 

  11.1.2  The Tenant shall keep all plant and machinery at and forming part of
the Premises in good condition and working order, and replace any items of plant
or machinery which become beyond repair with new ones of a type and quality
reasonably satisfactory to the Landlord. Provided That such repairing
obligations shall be limited to the extent evidenced by the Schedule of
Condition agreed between the parties and annexed to this Lease.

 

  11.1.3  The Tenant shall carry out all works and treatments to the Premises as
are necessary to ensure the health and safely of people working at or visiting
the Premises.

 

  11.1.4  The Tenant shall keep any outside parts of the Premises clean and
tidy.

 

27



--------------------------------------------------------------------------------

  11.1.5  The Tenant shall regularly clean the inside and outside of the windows
at the Premises.

 

11.2 Redecoration

 

  11.2.1  Subject to the provisions of clause 15.2 the Tenant shall redecorate
the inside of the Premises in the fifth year and the last six months of the term
and on the last occasion in colours and materials approved by the Landlord.

 

  11.2.2  The Tenant shall redecorate the exterior of the Premises in colours
and materials approved by the Landlord every three years and in the last six
months of the Term.

 

  11.2.3  All redecoration is to be carried out to a high standard and in
accordance with good modern practice and to the reasonable satisfaction of the
Landlord.

Provided That such obligation shall be limited to the extent endorsed by the
said Schedule of Condition.

 

11.3 Alterations

 

  11.3.1  The Tenant shall not:

 

  (a) construct any new building or structure or install any additional Service
Media on the Premises;

 

  (b) make any structural alterations or additions to the Premises; or

 

  (c) make any all alterations or additions to the outside parts or exterior of
the Premises, including any alterations to their appearance;

 

28



--------------------------------------------------------------------------------

  11.3.2  The Tenant shall not without the consent of the Landlord, such consent
not to be unreasonably withheld:

 

  (a) make any alterations to the Service Media which form part of the Premises;
or

 

  (b) make any internal, non-structural alterations or additions to the
Premises.

 

  11.3.3  On any application for consent to make alterations or additions the
Tenant shall give the Landlord 4 copies of a specification and detailed drawings
identifying the proposed works, and any further copies required by a superior
landlord.

 

  11.3.4  Unless otherwise required by the Landlord, the Tenant shall at the end
of the Term, remove any alterations or additions made to the Premises and remove
any Plant and Machinery installed at the Premises by the Tenant or other
occupier of the Premises (and make good any damage caused by that removal to the
reasonable satisfaction of the Landlord) and shall reinstate the Premises to
their original layout and condition.

 

11.4 Signs and reletting notices

 

  11.4.1  The Tenant shall not display any signs or notices at the Premises
which can be seen from outside the Premises except one external sign giving the
name and business of the Tenant (or other authorised occupier) the size, style
and position of which have been approved by the Landlord.

 

29



--------------------------------------------------------------------------------

  11.4.2  At the end of the Term the Tenant shall remove any signs at the
Premises and will make good any damage caused by that removal to the reasonable
satisfaction of the Landlord.

 

  11.4.3  The Tenant shall permit the Landlord to place a sign on the Premises:

 

  (a) at any time advertising the sale of the Landlords interest (or any
superior interest) in the Premises; and

 

  (b) during the last six months of the Term for the reletting of the Premises.

as long as such signs do not unreasonably restrict the access of light or air to
the Premises.

 

12 USE OF THE PREMISES

 

12.1 The Permitted Use

The Tenant shall not use the Premises except for the Permitted Use or, with the
consent of the Landlord, such consent not to be unreasonably withheld for any
other use within Use Class B8 of the Town and Country Planning (Use Classes)
Order 1987 (as at the date that Order first came into force).

 

12.2 Trading at the Premises

The Tenant shall keep the Premises open for business and actively carry on trade
from substantially the whole of the Premises during the usual business hours of
the locality for the type of industry carried out by the Tenant except:

 

  12.2.1  following damage or destruction to the Premises and during the
carrying out of any reinstatement works by the Landlord;

 

30



--------------------------------------------------------------------------------

  12.2.2  while the Tenant is carrying out repairs, fitting out works or other
alterations permitted under this Lease;

 

  12.2.3  for a reasonable period before a permitted assignment of this Lease or
permitted underletting of the Premises or before the end of the Term; or

 

  12.2.4  when to do so would be unlawful.

The Landlord agrees that in the event of any breach of this clause 12.2. the
Tenant shall be liable only in damages and the Landlord waives any right it may
have to any other remedy.

 

12.3 Obstructions

The Tenant shall not display any goods for sale outside the Premises or obstruct
any pavement, footpath or roadway adjoining or serving the Premises.

 

12.4 Restrictions on use

The Tenant shall not:

 

  12.4.1  leave the Premises unoccupied for a period of more than one month
without first notifying the Landlord in writing, nor for more than three months
without the consent of the Landlord but the Tenant will not by virtue of this
clause be required to trade from the Premises;

 

  12.4.2  do anything on the Premises which is illegal or immoral;

 

  12.4.3  do anything on the Premises which would cause a nuisance or
inconvenience or any damage or disturbance to the Landlord or any owner or
occupier of any other property adjoining or near the Premises;

 

31



--------------------------------------------------------------------------------

  12.4.4  carry out any acts at the Premises which arc noisy, noxious, dangerous
or offensive;

 

  12.4.5  store dangerous or inflammable materials at the Premises unless the
Tenant has given the Landlord reasonable prior written notice of such materials
and the quantities of them to be kept by the Tenant at the Premises and then
only to store such materials:

 

  (a) in quantities not materially exceeding those notified to the Landlord; and

 

  (b) safely and in accordance with the requirements and recommendations of the
insurers of the Premises and manufacturers of any such materials;

 

  12.4.6  allow waste to accumulate at the Premises;

 

  12.4.7  allow any material which is deleterious, polluting or dangerous (to
persons or property) to enter any Service Media or any adjoining property; nor

 

  12.4.8  overload or obstruct any Service Media which serve the Premises.

 

12.5 Use of machinery

The Tenant shall not use any machinery on the Premises in a manner which causes
or may cause:

 

  12.5.1  any damage to the fabric of the Premises or any strain on the
structure of the Premises beyond that which it is designed to bear;

 

32



--------------------------------------------------------------------------------

  12.5.2  any undue noise, vibration or other inconvenience to the Landlord or
the owners or occupiers of any properly adjoining or near to the Premises.

 

12.6 Fire and security precautions

The Tenant shall comply with the requirements and recommendations of the fire
authority and with any reasonable requirements of the Landlord relating to fire
prevention and the provision of fire fighting equipment at the Premises and the
reasonable requirements of the Landlord in relation to the security of the
Premises while they are vacant.

 

12.7 Exclusion of warranty

The Landlord does not warrant or represent that the Premises may be used for the
Permitted Use or for any other purpose.

 

13. DEALINGS

 

13.1 General restrictions

The Tenant shall not part with nor agree to part with possession of the whole or
part of the Premises or this Lease, nor allow any other person to occupy the
whole or any part of the Premises, except as permitted by the remainder of this
clause 13.

 

13.2 Assignments

 

  13.2.1  In this clause the following definitions apply:

Assignee            the proposed assignee;

Assignment       the proposed assignment.

 

  13.2.2  The Tenant shall not assign any part (as opposed to the whole) of this
Lease.

 

33



--------------------------------------------------------------------------------

  13.2.3  The Tenant shall not assign the whole of this Lease without the
consent of the Landlord such consent not to be unreasonably withheld or delayed.

 

  13.2.4  The Landlord and the Tenant agree that for the purposes of section
19(1A) of The Landlord and Tenant Act 1927, the Landlord may refuse its consent
to an assignment in any of the following circumstances:

 

  (a) if the Tenant has not paid all Rent and other sums due under this Lease;

 

  (b) if in the reasonable opinion of the Landlord the Assignee is not of
sufficient financial standing to pay the Rent and other sums payable under this
Lease and to comply with the tenants obligations in this Lease (except where the
Landlord has determined that acceptable security for such payments and such
obligations is provided);

 

  (c) if, where the obligations of the Tenant have been guaranteed by a member
of the same Group as the Tenant, the Assignee is another member of that Group;
and

 

  (d) if the Assignee (being a body corporate) is not incorporated within the UK
unless its proposed guarantor (and if more than one then all of them) (being a
body corporate) is (or are) incorporated within the UK.

 

34



--------------------------------------------------------------------------------

  13.2.5  The Landlord and the Tenant agree that, for the purposes of section
19(1A) of the Landlord and Tenant Act 1927, the Landlord may give its consent to
an assignment subject to all or any of the following conditions:

 

  (a) that the Tenant enters into an authorised guarantee agreement no later
than the date of the Assignment which agreement is to be by deed, is to provide
for a guarantee of all the obligations of the Assignee under this Lease from the
date of the Assignment until the Assignee is released by virtue of the Landlord
and Tenant (Covenants) Act 1995. and which provides for all the matters
permitted by section 16(5) of that Act and which is otherwise in accordance with
section 16 of that Act and in a form reasonably required by the Landlord;

 

  (b) that the Assignee shall procure a guarantor or guarantors, which if a body
corporate is to be incorporated within the UK acceptable to the Landlord, to
enter into a full guarantee and indemnity of the Assignee’s obligations under
this Lease, such guarantee and indemnity to be by deed and to be in the form of
clause 20 (Guarantee and indemnity) with such additions and amendments as are
necessary to reflect the fact that the guarantee and indemnity is being entered
into by a separate instrument and after the date of this deed or as are
reasonably required by the Landlord;

 

35



--------------------------------------------------------------------------------

  (c) that, if at any time before the Assignment the circumstances set out in
clause 13.2.4 apply the Landlord may revoke its consent to the Assignment by
written notice to the Tenant;

 

  (d) that the Assignment is completed within such time as may reasonably be
specified by the Landlord.

 

  13.2.6  The Landlord and the Tenant agree that where any provision of clause
13.2.4 or 13.2.5 is framed by reference to any matter falling to be determined
by the Landlord, the Tenant may at any time after the Landlord has determined
the matter, refer the determination to a Surveyor for review, and

 

  (a) the Surveyor will act as an expert and determine the matter as at the date
of tire Landlord’s determination;

 

  (b) the Landlord and the Tenant shall jointly instruct the Surveyor to make
the determination within a reasonable time and to make a direction as to the
payment of the Surveyor’s costs (including the costs of appointment);

 

  (c) the Surveyor shall be instructed to give the Landlord and the Tenant
reasonable opportunity to make written representations and
counter-representations as to any matter referred for review, but will not be
fettered by any such representation or counter-representation made;

 

36



--------------------------------------------------------------------------------

  (d) any representation or counter-representation supplied to the Surveyor
shall be copied to the other party at the same time;

 

  (e) the decision of the Surveyor will be final and binding;

 

  (f) the costs of the Surveyor (including the costs of appointment) shall be
paid as the Surveyor directs;

 

  (g) if the Tenant has not paid any costs required to be paid under this clause
within 10 Working Days of having been required to pay them, the Landlord may pay
such costs which will be deemed due as additional rent and recoverable as rent
in arrears; and

 

  (h) the Landlord will not be liable to the Tenant for any failure of the
Surveyor to determine the matter in accordance with this clause.

 

  13.2.7  Clauses 13.2.4 and 13.2.5 do not limit the right of the Landlord to
refuse consent to an assignment on any other reasonable ground or to impose any
other reasonable condition to its consent.

 

13.3 Underlettings

 

  13.3.1  The Tenant shall not underlet or agree to underlet any part of the
Premises (as distinct from the whole).

 

  13.3.2 

The Tenant shall not underlet the whole of the Premises, except in accordance
with the remainder of this clause 13.3 and with clause 13.4

 

37



--------------------------------------------------------------------------------

 

(Terms to be contained in any underlease) and then only with the consent of the
Landlord, such consent not to unreasonably witheld or delayed.

 

  13.3.3  The Tenant shall not underlet the Premises without first obtaining
from the undertenant a covenant by the undertenant with the Landlord to comply
with the terms of this Lease on the part of the tenant, other than as to the
payment of any Rent or other sums reserved as rent by this Lease, and to comply
with the obligations on the undertenant in the underlease throughout the term of
the underlease or until the undertenant is released by virtue of the Landlord
and Tenant (Covenants) Act 1995 if sooner.

 

  13.3.4  Any underlease shall be granted at a rent which is not less than the
then Open Market Rent and without a fine or premium and with the underlease rent
payable not more than one quarter in advance.

 

  13.3.5  The Tenant shall not grant an underlease until the Landlord has given
its approval of an agreement excluding sections 24 to 28 (inclusive) of the
Landlord and Tenant Act 1954 from the tenancy to be created by the underlease.
The Tenant shall supply the Landlord with a copy of the relevant notices under
the Landlord and Tenant Act 1954 part II (Notices) Regulations 2004 certified by
solicitors as a true copy of the original for this purpose.

 

38



--------------------------------------------------------------------------------

13.4 Terms to be contained in any underlease

Any underlease shall contain the following terms:

 

  13.4.1  an agreement excluding sections 24 to 28 (inclusive) of the Landlord
and Tenant Act 1954 from the tenancy created by the underlease;

 

  13.4.2  (where the term of the underlease extends beyond a Review Date) a
provision for the review of the rent to the best annual rent at which the
Premises underlet could be expected in the open market on the same dates as the
review of the Rent in this Lease;

 

  13.4.3  a provision for re-entry in the same terms as clause 17 (Forfeiture);

 

  13.4.4  an obligation on the undertenant not to deal with or dispose of its
interest in the underlease, or part with possession of the whole or part of that
interest or permit any other person to occupy the Premises except by way of an
assignment or charge of the whole of its interest in the Premises, which may
only be made with the Landlords consent such consent not to be unreasonably
withheld or delayed;

 

  13.4.5  agreements between the Tenant and the undertenant in the same terms as
clause 13.2.4 13.2.5 and ,13.2.6;

 

  13.4.6 

an agreement between the Tenant and the undertenant expressed to be for the
purposes of section 19(1A) of the Landlord and Tenant Act 1927 that the Tenant
may give its consent to an assignment of the underlease subject to a condition
that the proposed assignee of the underlease enters into a covenant with the
Landlord to comply

 

39



--------------------------------------------------------------------------------

 

with the terms of this Lease on the part of the tenant, other than as to the
payment of any Rent or other sums reserved as rent by this Lease, and to comply
with the obligations on the undertenant in the underlease from the date the
assignment of the underlease is completed throughout the term of the underlease;

 

  13.4.7  an acknowledgement in the terms of clause 13.2.7;

 

  13.4.8  a provision that any document to be entered into by an assignee of the
undertenant in fulfillment of a condition of consent to the assignment shall be
in a form reasonably required by the Landlord; and

and shall otherwise be consistent with the terms of this Lease

 

13.5 Rent review in an underlease

 

  13.5.1  The Tenant shall not agree the level of any reviewed rent with an
undertenant without the consent of the Landlord, such consent not to be
unreasonably withheld.

 

  13.5.2  If the rent review in an underlease is referred to a third party for
determination, the Tenant shall:

 

  (a) ensure that the decision as to whether that third party is to act as
arbitrator or expert is made with the Landlords consent;

 

  (b)

ensure that the Landlord is given a reasonable opportunity to supply evidence to
the Tenant to enable the Tenant to make representations and
counter-representations and the

 

40



--------------------------------------------------------------------------------

 

Tenant shall make such representations and counter-representations on behalf of
the Landlord and that any representations and counter-representations made by
the Tenant or undertenant are immediately copied to the Landlord; and

 

  (c) keep the Landlord informed as to the progress of that third party
determination.

 

13.6 Futher provisions relating to underleases

 

  13.6.1  The Tenant shall enforce the obligations of the undertenant in any
underlease.

 

  13.6.2  Where the Tenant has the right to refuse consent to an assignment of
an undertenant’s interest in the Premises it shall exercise that right and where
the Tenant has the right to grant such consent subject to conditions, the Tenant
shall impose those conditions unless the Landlord consents to a waiver of that
right in respect of one or more of those conditions, such consent, except
consent to waive the right to require an authorised guarantee agreement in
accordance with the underlease not to be unreasonably withheld.

 

  13.6.3  The Tenant shall not vary the terms of nor without the consent of the
Landlord, such consent not to be unreasonably withheld, accept or agree to
accept a surrender of, or forfeit any underlease.

 

13.7 Charging

 

  13.7.1  The Tenant shall not charge or agree to charge any part of the
Premises (as distinct from the whole).

 

41



--------------------------------------------------------------------------------

  13.7.2  The Tenant shall not charge or agree to charge the whole of the
Premises without the consent of the Landlord, such consent not to be
unreasonably withheld or delayed.

 

13.8 Declarations of trust

The Tenant shall not execute any declaration of trust of the whole or any part
of its interest in the Premises or this Lease.

 

13.9 Group sharing of occupation

If the Tenant is a company, it may share occupation of the Premises with one
other company which are in the same Group as the Tenant on the following
conditions:

 

  13.9.1  the Tenant promptly notifies the Landlord in writing of the beginning
and the end of the arrangement;

 

  13.9.2  no relationship of landlord and tenant is created by the arrangement;
and

 

  13.9.3  the other company vacate the Premises immediately if it ceases to be a
member of the same Group as the Tenant.

 

13.10  Registration of dealings and provision of information

 

  13.10.1  Within one month of any dealing with, or devolution of the Premises
or this Lease or of any interest created out of them or it, the Tenant shall:

 

  (a) notify the Landlord in writing of that dealing or devolution;

 

42



--------------------------------------------------------------------------------

  (b) give the Landlord a copy of any document effecting or evidencing the
dealing or devolution. together with a copy for any superior landlord and the
copies will each be certified by solicitors as a true copy of the original; and

 

  (c) pay the Landlord a reasonable registration fee of not less than £50 and
the registration fee of any superior landlord.

 

  13.10.2  Registration of any dealing with or devolution of the Premises or
this Lease or any interest created out of them or it, will not imply that the
Landlord has considered or approved the terms of that dealing or devolution.

 

  13.10.3  The Tenant shall give the Landlord written details of persons
occupying the Premises and the basis upon which they occupy on request by the
Landlord.

 

14. LEGAL REQUIREMENTS

 

14.1 Legislation

The Tenant shall:

 

  14.1.1  comply with all legislation affecting the Premises their use and
occupation and the health and safety of persons working at or visiting the
Premises, whether the legislation requires the owner, landlord tenant or
occupier to comply;

 

  14.1.2  carry out any works to the Premises which are required by legislation;

 

43



--------------------------------------------------------------------------------

  14.1.3  obtain all licences and consents which are required under any
legislation to use the Premises or carry out any works or other activity at the
Premises;

 

  14.1.4  at the end of the Term pay the Landlord a fair proportion of any
compensation which the Tenant has received or which is receivable by the Tenant
because of any restriction placed on the use of the Premises under any
legislation.

 

  14.1.5  not knowingly do or omit to do anything at the Premises which would
result in:

 

  (a) any other property owned or occupied by the Landlord failing to comply
with any legislation; or

 

  (b) the Landlord incurring any cost, penalty or liability under any
legislation.

 

14.2 Notices relating to the Premises

The Tenant shall:

 

  14.2.1  give the Landlord a copy of any notice received by the Tenant,
relating to the Premises or any occupier of them or to the Landlord’s interest
in them, within 5 Working Days of having received it (or immediately if there
are shorter time limits in the notice);

 

  14.2.2  whether the notice requires compliance by the owner or occupier of the
Premises, but subject to clause 14.2.3. comply with the terms of any such notice
in a manner approved by the Landlord, but the Landlord’s approval of any
particular manner will not imply that the Tenant has discharged its obligation
to comply with the terms of the notice; and

 

44



--------------------------------------------------------------------------------

  14.2.3  at joint cost of the parties make or join the Landlord in making any
objection or appeal against such notice, which the Landlord may reasonably
require, unless the Tenant elects to comply with the notice.

 

14.3 Planning

 

  14.3.1  The Tenant shall comply with the Planning Acts.

 

  14.3.2  The Tenant shall pay any charge imposed under the Planning Acts in
respect of the use of the Premises, or any works carried out at the Premises.

 

  14.3.3  The Tenant shall not apply for planning permission or make any other
application under the Planning Acts nor implement any planning permission
affecting the Premises without the consent of the Landlord.

 

  14.3.4  The Landlord may withhold consent to implementation if the Tenant has
applied for the planning permission in breach of an obligation in this Lease, or
if any time limit in the permission or the inclusion or omission of any
condition in or from the permission would, or would be likely to, prejudice the
Landlord’s interest in the Premises or any adjoining property of the Landlord.

 

  14.3.5 

In giving its consent to the Tenant implementing a planning permission, the
Landlord may, as a condition of that consent, require the Tenant to comply with
all the conditions contained in the

 

45



--------------------------------------------------------------------------------

 

permission before the end of the term of years granted by this Lease, whether or
not the permission imposes such time limits and, where reasonable, require the
Tenant to provide security satisfactory to the Landlord for its compliance with
the conditions in the permission (as modified by the above condition). The
Tenant shall not implement the permission until that security is supplied.

 

14.4 Environmental requirements

 

  14.4.1  In this clause the following definitions apply:

 

Dangerous Substances    any substance (whether in the form of a solid liquid,
gas or vapour) the generation, keeping transportation, storage treatment, use or
disposal of which gives rise to a risk of causing harm to humans or to any other
living organism, or causing damage to the Environment and includes any
controlled, special hazardous, toxic, radioactive or dangerous waste;
Environment    the environment as defined in Section 1(2) of the Environmental
Protection Act 1990; Environmental Law    any legal rule, regulation or
obligation, whether or not having effect at the date of this Lease and whether
or not having retrospective effect, concerning the protection of human health or
the Environment or Dangerous Substances.

 

46



--------------------------------------------------------------------------------

  14.4.2  The Tenant shall ensure that all Environmental Laws relating to:

 

  (a) the Premises;

 

  (b) the storage or disposal of any Dangerous Substances at or from the
Premises;

 

  (c) the carrying out of any operations oil the Premises; or

 

  (d) the use of the Premises

are complied with and shall not knowingly do anything on the Premises or cause
to be present on the Premises any matter or thing which may cause loss to the
Landlord by reason of any Environmental Law.

 

14.5 The Construction (Design and Management) Regulations 1994

 

  14.5.1  In this clause the following definitions apply:

 

Regulations    the Construction (Design and Management) Regulations 1994; File
   the Health and Safety file for the Premises and works carried out to it
required by the Regulations.

 

  14.5.2  In respect of any works carried out by or on behalf of the Tenant or
any undertenant or other occupier of the Premises (including any works of
reinstatement to which may be carried out after the end of the Term) to which
the Regulations apply, the Tenant shall:

 

  (a) comply in all respects with the Regulations and procure that any person
involved in carrying out such works complies with the Regulations; and

 

47



--------------------------------------------------------------------------------

  (b) act as the only client in respect of those works and where required by the
Landlord serve a declaration to that effect on the Health and Safety Executive
pursuant to Regulation 4 of the Regulations and give a copy of it to the
Landlord.

 

  14.5.3  The Tenant shall:

 

  (a) maintain and make the File available to the Landlord for inspection at all
times;

 

  (b) on request provide copies of the whole or any part of the File to the
Landlord; and

 

  (c) hand the File to the Landlord at the end of the Term.

 

  14.5.4  The Tenant shall obtain all copyright licences which are needed for
the Tenant to comply lawfully with this clause 14.5.

 

  14.5.5  The copyright licences obtained by the Tenant shall:

 

  (a) be granted with full title guarantee;

 

  (b) allow the Landlord and any superior landlord and anyone deriving title
through or under them to take, further copies of the File or any part of it;

 

  (c) be obtained without cost to any such person;

 

  (d) allow any such person to grant sublicences on similar terms; and

 

  (e) be irrevocable.

 

48



--------------------------------------------------------------------------------

14.6 Local Authority requirements

The Tenant shall comply with all local authority requirements and
recommendations relating to the loading and unloading of goods at the Premises
and collection of refuse from the Premises.

 

14.7 Defective Premises Act 1972

 

  14.7.1  The Tenant shall give the Landlord written notice of any defect in the
Premises of which the Tenant becomes aware or ought to have been aware, which
may make the Landlord liable to do, or not to do any act to comply with the duty
of care imposed by the Defective Premises Act 1972,

 

  14.7.2  The Tenant shall display any notices at the Premises needed to enable
the Landlord to comply with the Defective Premises Act 1972.

 

14.8 No additional rights

The Landlord will not be obliged to grant any additional rights to the Tenant or
waive any of the Landlord’s rights under this Lease in connection with the
obligations of the Tenant in this clause 14.

 

15. LANDLORD’S COVENANTS

 

15.1 Quiet Enjoyment

The Landlord agrees with the Tenant that, for so long as the Tenant complies
with the terms of this Lease the Tenant may hold and use the Premises during the
Term without any interruption (except as authorised by this Lease) by the
Landlord or by any person lawfully claiming through under or in trust for the
Landlord or by title paramount.

 

49



--------------------------------------------------------------------------------

15.2 Roof

 

  15.2.1  Subject to Clause 15.2.2 the Landlord shall indemnify the Tenant and
hold the Tenant indemnified at all times against all charges claims proceedings
liabilities damages losses costs and expenses incurred suffered or sustained in
consequence of or in relation to any liability arising pursuant to statute
regulation or the requirement of any relevant body or authority to remove
protect or take any other remedial measures in respect of any asbestos cement
covering or asbestos containing material on or within the roof or any roof
supporting structures of the Premises.

 

  15.2.2  The Landlord’s indemnity under clause 15.2.1 shall not apply to any
charge claim proceeding liability damage loss cost or expense to the extent that
it arises from the Tenant’s willful act or negligence.

 

  15.2.3  The Landlord shall remedy and repair any inherent defects in the
structure and structural components of the Old Roof which have or are likely to
have a material adverse effect on the Tenant’s use occupation or enjoyment of
the Premises.

 

16. LIMITS ON LANDLORD’S LIABILITY

If the Landlord makes a request under section 6 or 7 of the Landlord and Tenant
(Covenants) Act 1995 (Release from covenants on assignment of the reversion) the
Tenant agrees not to unreasonably withhold or delay the release requested.

 

50



--------------------------------------------------------------------------------

17. FORFEITURE

 

17.1 Landlord’s right of re-entry

If any event set out in clause 17.2 occurs, the Landlord may forfeit this Lease
and re-enter the Premises. The Term will then end, but without prejudice to any
claim which the Landlord may have against the Tenant or a Guarantor for any
failure to comply with the terms of this Lease.

 

17.2 Events giving rise to the Landlord’s right of re-entry

 

  17.2.1  The Rent or any other sum payable under this Lease has not been paid
14 days after it became due, whether formally demanded or not.

 

  17.2.2  The Tenant or any Guarantor has failed to comply with the terms of
this Lease.

 

  17.2.3  The Tenant or any Guarantor, if an individual (or if more than one
individual then any one of them):

 

  (a) is the subject of a bankruptcy petition;

 

  (b) is the subject of an application for an interim order under Part VIII of
time Insolvency Act 1986; or

 

  (c) enters into any composition moratorium or other arrangement with its
creditors, whether or not in connection with any proceeding under the Insolvency
Act 1986; or a receiver of the income of the Premises is appointed under section
101 of the Law of Property Act 1925.

 

51



--------------------------------------------------------------------------------

  17.2.4  In relation to a Tenant or any Guarantor which is a body corporate (or
if more than one body corporate then any one of them):

 

  (a) a proposal for a voluntary arrangement is made under Part I of the
Insolvency Act 1986 or the directors of the Tenant or Guarantor resolve to make
such a proposal;

 

  (b) a petition for an administration order is presented under Part II of the
Insolvency Act 1986 or the directors of the Tenant or Guarantor resolve to
present such a petition;

 

  (c) a receiver (including a receiver under section 101 of the Law of Property
Act 1925) or manager or administrative receiver of its property (or part of it)
is appointed;

 

  (d) a resolution for its voluntary winding up is passed under Part IV of the
Insolvency Act 1986 or a meeting of its creditors is called for the purpose of
considering that it be wound up voluntarily (in either case, other than a
voluntary winding up whilst solvent for the purposes of and followed by a
solvent reconstruction or amalgamation);

 

  (e) a petition for its winding up is presented to the court under Part IV or
by virtue of Part V of the Insolvency Act 1986 or a resolution is passed that it
be wound up by the court; or

 

  (f) an application is made under section 425 of the Companies Act 1985 or a
proposal is made which could result in such an application.

 

52



--------------------------------------------------------------------------------

  17.2.5  The Tenant or any Guarantor which is a body corporate (or if more than
one body corporate then any of them):

 

  (a) enters or proposes to enter into any arrangement moratorium or composition
(other than any referred to above) with its creditors; or

 

  (b) is dissolved, or is removed from the Register of Companies or ceases to
exist (whether or not capable of reinstatement or reconstitution).

 

18. NOTICES IN CONNECTION WITH THIS LEASE

 

18.1 Where a notice is to be given in connection with this Lease, it must be
given in writing and signed by or on behalf of the party giving it unless it is
stated that it need not be given in writing.

 

18.2 Any notice to be given in connection with this Lease will be validly served
if sent by first class post or registered post or recorded delivery and
addressed to or personally delivered to:

 

  18.2.1  the Landlord at the address given in this deed or such other address
which the Landlord has notified to the Tenant in writing;

 

  18.2.2  the Tenant at the Premises or its registered office or its last known
address;

 

  18.2.3  a Guarantor at the Premises or its registered office or its last known
address.

 

18.3 Any notice or demand sent by post from within the UK and properly stamped
and correctly addressed will be conclusively treated as having been delivered 2
Working Days after posting.

 

53



--------------------------------------------------------------------------------

LOGO [g6884502.jpg]



--------------------------------------------------------------------------------

18.4 The Tenant shall give the Landlord verbal notice of any matter affecting
the Premises where emergency action is needed as well as written notice.

 

19. MISCELLANEOUS

 

19.1 Landlord’s rights to remedy default by the Tenant

 

  19.1.1  If the Tenant fails to comply with any of its obligations in this
Lease the Landlord may give the Tenant written notice of that failure, and the
Tenant shall:

 

  (a) immediately in the case of an emergency; and

 

  (b) otherwise as soon as practicable, but in any event within one month of
such notice

begin and then, within a reasonable time, complete remedying that failure.

 

  19.1.2  If the Tenant does not comply with clause 19.1.1, the Landlord may
enter the Premises and carry out any works or do anything else which may be
needed to remedy the Tenant’s failure to comply with its obligations under this
Lease.

 

  19.1.3  Any costs incurred by the Landlord by reason of clause 19.1.2 will be
a debt due from the Tenant payable on demand and may be recovered by the
Landlord as if it were additional rent.

 

54



--------------------------------------------------------------------------------

19.2 No charging of stock

The Tenant shall not charge or give any bill of sale in respect of the Tenant’s
stock at the Premises from time to time.

 

19.3 Superior interests

If at any time this Lease is an underlease:

 

  19.3.1  the Tenant shall comply with the terms of any superior lease to the
extent that they relate to the Premises, other than any obligation to pay any
rent; and

 

  19.3.2  the Landlord shall pay any rent due under the immediate superior
lease,

 

19.4 Tenant to provide information

 

  19.4.1  The Tenant shall give the Landlord any information or documents which
the Landlord reasonably requests to show that the Tenant is complying with its
obligations in this Lease.

 

  19.4.2  The Tenant shall give the Landlord immediate written notice of any
defect or default which may make the Landlord liable to the Tenant or any third
party.

 

19.5 Tenant’s indemnity

The Tenant agrees to indemnify the Landlord at all times (both during and after
the Term) against all charges, claims, proceedings, liabilities, damages,
losses, costs and expenses arising directly or indirectly from:

19.5.1  state of repair or use of the Premises;

19.5.2  any works carried out at the Premises;

 

55



--------------------------------------------------------------------------------

19.5.3  any breach of any of the Tenant’s obligations in this Lease;

19.5.4  any act or omission of the Tenant; or

19.5.5  the use or storage of any dangerous or inflammable materials at the
Premises.

 

19.6 Guarantor

 

  19.6.1  If at any time during the Term a Guarantor (or where a Guarantor
comprises more than one person, any one of them) dies or any of the events
referred to in clause 17 (Forfeiture) occurs in relation to a Guarantor, then
the Tenant shall give immediate written notice to the Landlord of that event and
within one month of being so required by the Landlord, procure that another
person acceptable to the Landlord enters into a deed of guarantee and indemnity
in the form of clause 20 (Guarantee and indemnity) with such additions and
amendments as are necessary to reflect the fact that the guarantee and indemnity
is being entered into by a separate instrument and after the date of this deed.

 

  19.6.2  The Tenant shall procure that a Guarantor enters into any deed or
document which is supplemental to this deed and which is entered into before
that Guarantor is released by virtue of the Landlord and Tenant (Covenants) Act
1995.

 

19.7 Qualification of Landlord’s liability

The Landlord will not be liable to the Tenant or any other person for:

 

  19.7.1  any damage to person or property arising from the state and condition
of the Premises or any adjoining property of the Landlord;

 

56



--------------------------------------------------------------------------------

  19.7.2  any accidental damage to the Premises or to any property of the Tenant
or any other occupier of the Premises or their employees, agents or independent
contractors;

 

  19.7.3  any accidental damage to any person occurring during the performance
by or on behalf of the Landlord Of any service which the Tenant or other
authorised occupier of the Premises has requested the Landlord to carry out; or

 

  19.7.4  for any failure to perform any obligation in this Lease, unless the
Tenant has given the Landlord written notice of the facts giving rise to that
failure and allowed the Landlord a reasonable time to remedy the matter unless
due to the act omission or misfeasance of the Landlord or its employees agents
or independent contractors.

 

19.8 Sale of goods after end of Term

 

  19.8.1  The Tenant irrevocably appoints the Landlord as its agent to store or
dispose of any items left by the Tenant at the Premises more than 10 Working
Days after the end of the Term.

 

  19.8.2  The Landlord may store or dispose of such items after that time as it
thinks fit and without any liability to the Tenant other than to account to the
Tenant for the proceeds of sale, after deducting any reasonable and proper costs
of sale or storage incurred by the Landlord.

 

57



--------------------------------------------------------------------------------

  19.8.3  The Tenant agrees to indemnify the Landlord against any liability
incurred by the Landlord by reason of the Landlord disposing of any items left
at the Premises which do not belong to the Tenant but which the Landlord
believed in good faith did belong to the Tenant which will be presumed unless
the contrary is proved.

 

19.9 Arbitration

Where this Lease refers to a dispute being referred to arbitration, it will be
referred to a single arbitrator who will act in accordance with the Arbitration
Act 1996 and the referral will be a submission to arbitration in accordance with
that Act.

 

20. GUARANTEE AND INDEMNITY

 

20.1 Guarantee

 

  20.1.1  In consideration of the grant of this deed to the Tenant, the
Guarantor irrevocably and unconditionally guarantees to the Landlord that the
Rent and other sums due under this Lease will be duly and punctually paid, and
that all the other obligations of the Tenant in this Lease will be duly
performed and complied with, in either case whether during or after the end of
the Term.

 

  20.1.2  The Guarantor agrees that if at any time the Rent or other sums due
under this Lease are not paid on their due date, or any of the other obligations
of the Tenant in this Lease are not duly performed and complied with it shall,
on demand, pay such sum or perform or comply with such obligation.

 

58



--------------------------------------------------------------------------------

20.2 Principal Debtor

As a separate and independent obligation the Guarantor agrees that if any sum or
obligation expressed to be guaranteed under this clause is not recoverable from
or enforceable against the Guarantor on the basis of a guarantee (for whatever
reason), the Guarantor shall be liable as sole or principal debtor in respect of
such sum or obligation and which shall be paid, performed or complied with by
the Guarantor on demand.

 

20.3 Indemnity

As a separate and independent obligation the Guarantor agrees to indemnify the
Landlord and keep the Landlord indemnified against any loss expense or liability
resulting from:

 

  20.3.1  the failure of the Tenant duly and punctually to pay the Rent and
other sums due under this Lease or to perform and comply with its obligations in
this Lease;

 

  20.3.2  any of the obligations on the Tenant in this Lease being or becoming
void, voidable or unenforceable by the Landlord against the Tenant or any other
person who is liable;

 

  20.3.3  this Lease (or the Tenant’s obligations under it) being disclaimed;

 

  20.3.4  this Lease being surrendered by a liquidator or trustee in bankruptcy
of the Tenant, or becoming forfeited;

 

  20.3.5  the Tenant entering into any arrangement or composition with any of
its creditors (whether or not such arrangement or composition binds or is
expressed to bind the Landlord); or

 

59



--------------------------------------------------------------------------------

  20.3.6  the Tenant (being a body corporate) ceasing to exist (whether or not
capable of reconstitution or reinstatement), and

to pay on demand to the Landlord the amount of such cost, loss, expense or
liability, whether or not the Landlord has sought to enforce any rights against
the Tenant or any other person who is liable.

 

20.4 No discharge of Guarantor

Subject to section 18(3) of the Landlord and Tenant (Covenants) Act 1995 (Effect
of variations on guarantors) the Guarantors liability under this clause will
remain in full force and effect and will not be released, nor will the rights of
the Landlord be prejudiced or affected by any of the following:

 

  20.4.1  any time, indulgence or concession granted by the Landlord to the
Tenant or to any other person who is liable;

 

  20.4.2  the Landlord dealing with, exchanging, varying or failing to perfect
or enforce any of its rights or remedies against the Tenant or ally other person
who is liable;

 

  20.4.3  the existence of or dealing with, varying or failing to perfect or
enforce any other rights or security which the Landlord may have or acquire
against the Tenant or any other person who is liable in respect of its
obligations under this Lease;

 

  20.4.4  any variation of, addition to or reduction from the terms of this
Lease whether or not the same is substantial or is prejudicial to the Guarantor
or confers only a personal right or obligation;

 

60



--------------------------------------------------------------------------------

  20.4.5  any non-acceptance of the Rent or other sums due from the Tenant under
this Lease, in circumstances where the Landlord has reason to suspect a breach
of its obligations in this Lease;

 

  20.4.6  the occurrence of any of the events set out in clause 17 (Forfeiture);

 

  20.4.7  a surrender of part of the Premises, except that the Guarantor will
have no liability in relation to the surrendered part in respect of any period
after the date of the surrender;

 

  20.4.8  any incapacity, disability or change in the constitution, status or
name of the Tenant or the Landlord;

 

  20.4.9  any amalgamation, merger or reconstruction by the Landlord with any
other person or the acquisition of the whole o any part of its assets or
undertaking by any other person;

 

  20.4.10  any voluntary arrangement entered into by the Tenant or any other
person who is liable with all or any of its creditors (whether or not such
arrangement binds or is expressed to bind the Landlord);

 

  20.4.11  any other act or thing by virtue of which, but for this provision,
the Guarantor would have been released or discharged from its obligations under
this clause, or the rights of the Landlord would have been prejudiced or
affected, other than a release by deed, entered into by the Landlord, in
accordance with the terms of such deed and the parties acknowledge that each of
the matters listed above is separate and independent and is not to be
interpreted in the light of any other.

 

61



--------------------------------------------------------------------------------

20.5 Waiver by Guarantor of its rights

 

  20.5.1  Until all the liabilities expressed to be guaranteed by the Guarantor
under this clause have been paid, discharged or satisfied inevocably and in
full, the Guarantor agrees not, without the consent of the Landlord, to:

 

  (a) exercise any of its rights in respect of the liabilities expressed to be
guaranteed under this clause against the Tenant or any other person who is
liable;

 

  (b) demand or accept any security from the Tenant or any other person who is
liable in respect of the obligations of the Guarantor under this clause or in
respect of any indebtedness due to the Guarantor from the Tenant or any other
person who is liable, and any security received by the Guarantor in breach of
the above or any such security held by the Guarantor at the date of this deed
shall be held by the Guarantor on trust for the Landlord and delivered to the
Landlord on demand;

 

  (c) claim any legal or equitable set-off or counterclaim against the Tenant or
any other person who is liable; or

 

  (d)

claim or prove in competition with the Landlord in the liquidation or bankruptcy
or in any administration or receivership of the Tenant or any other person who
is liable, or have the benefit of or share in any payment or

 

62



--------------------------------------------------------------------------------

 

distribution from or composition or arrangement with the Tenant or any other
person who is liable, and any money or other property received by the Guarantor
in breach of this provision shall be held by the Guarantor on trust for the
Landlord and delivered to the Landlord on demand.

 

  20.5.2  The obligations of the Guarantor may be enforced by the Landlord
against the guarantor:

 

  (a) at its discretion and without first enforcing or seeking to enforce its
rights against the Tenant or any other person who is liable or exercising its
rights under any other security or resorting to any other means of payment; and

 

  (b) as primary obligations and not merely as obligations of a surety.

 

20.6 Payments in gross

All dividends, compositions and moneys received by the Landlord from the Tenant
or any other person which are capable of being applied by the Landlord in
satisfaction of the liabilities expressed to be guaranteed under this clause,
will be regarded for all purposes as payments in gross and will not prejudice
the right of the Landlord to recover from the Guarantor the ultimate balance
which after receipt of such dividends, compositions and moneys may remain owing
or expressed to be owing to the Landlord.

 

63



--------------------------------------------------------------------------------

20.7 Guarantor to take a new lease

 

  20.7.1  In this clause a Relevant Event is:

 

  (a) the surrender or disclaimer of this Lease or the Tenants obligations under
it by a liquidator or trustee in bankruptcy of the Tenant;

 

  (b) the disclaimer of this Lease after it has become bona vacantia;

 

  (c) the forfeiture of this Lease; or

 

  (d) the Tenant (being a body corporate) ceasing to exist (whether or not
capable of being reconstituted or reinstated).

 

  20.7.2  If a Relevant Event occurs the Guarantor agrees at the request of the
Landlord made within 6 months following the Landlord having notice of the
Relevant Event, to take a new lease of the Premises from the Landlord.

 

  20.7.3  Such new lease shall:

 

  (a) be for a term commencing on the date of the Relevant Event and be equal to
the unexpired residue of the term of years granted by this Lease (or the residue
which would be unexpired but for the Relevant Event) as at the date of the
Relevant Event;

 

  (b) reserve a rent equal to the Rent reserved by this Lease immediately before
the Relevant Event and otherwise be on the same terms as this Lease (other than
this clause); and

 

  (c) take effect from the date of the Relevant Event.

 

  20.7.4  The new lease will take effect subject to this Lease if and to the
extent that it is still subsisting and subject to any underlease or other
interest created or permitted by the Tenant.

 

64



--------------------------------------------------------------------------------

  20.7.5  The Guarantor shall pay the Landlord’s costs (on an indemnity basis)
in connection with the grant of such new lease and shall execute deliver it to
the Landlord.

 

  20.7.6  The new lease shall include an agreement between the Landlord and the
Guarantor to exclude the provisions of Sections 24 to 28 of the Landlord and
Tenant Act 1954 from the tenancy to be created by the new lease and all relevant
notices under the Landlord and Tenant Act 1954 part II (Notices) Regulations
2004 shall be given.

 

  20.7.7  If the Landlord does not require the Guarantor to take a new lease of
the Premises, the Guarantor shall nevertheless pay on demand to the Landlord a
sum equal to the Rent and other sums due under this Lease which would have been
payable but for the Relevant Event in respect of the period from the date of the
Relevant Event until 12 months after it or, if sooner the date the Premises are
re-let.

 

20.8 Supplementary provisions

 

  20.8.1  In this clause 20 a reference to this clause is a reference to the
whole of this clause 20.

 

  20.8.2  This guarantee and indemnity is in addition to any other security or
any other right or remedy held by or available to the Landlord from time to
time.

 

65



--------------------------------------------------------------------------------

  20.8.3  As and when called upon to do so by either the Landlord or the Tenant,
the Guarantor shall enter into any Supplemental Document (by deed if required)
for the purpose of consenting to the Tenant entering into such Supplemental
Document and confirming that subject only to section 18(3) of the Landlord and
Tenant (Covenants) Act 1995 (Effect of variations on guarantors) all the
obligations of the Guarantor will remain in full force and effect in respect of
this Lease.

 

  20.8.4  The Guarantor agrees to pay to the Landlord on demand, and on an
indemnity basis, all legal and other costs and charges which may be payable by
the Landlord in relation to the enforcement of the Guarantor’s obligations in
this clause.

 

  20.8.5  The Guarantor agrees to pay interest on each amount demanded of it
under this clause, at the Interest Rate until payment (both before and after any
judgment), except that where the sum demanded from the Guarantor is interest due
from the Tenant at that rate and is paid by the Guarantor immediately on demand,
the Guarantor will not be liable to pay further interest on that sum.

 

  20.8.6 

Each of the provisions of this clause is distinct and severable from the others,
and if at any time one or more such provisions is or becomes illegal, invalid or
unenforceable (either wholly or to any

 

66



--------------------------------------------------------------------------------

 

extent), the validity, legality and enforceability of the remaining provisions
(or the same provision to any other extent) will not be affected or impaired.

 

  20.8.7  The rights of the Landlord under this clause will ensure for the
benefit of the Landlord and its successors in title without any need for any
express assignment of them.

 

21. TENANT’S OPTION TO BREAK

If the Tenant wishes to determine this Lease on 1 March 2010 or 1 March 2012 and
shall give to the Landlord not less than six (6) months’ prior written notice
and shall up to the time of such determination pay the rents reserved by this
Lease then, upon expiry of such notice, the Term shall immediately cease and
determine but without prejudice to the respective rights of either party in
respect of any antecedent claim or breach.

IN WITNESS of which this deed has been duly executed and is delivered on the
date written at the beginning of this deed.

 

Executed as a Deed by LORDBAY   )

INVESTMENTS LIMITED acting

  )

by:-

  )

 

Director

 

/s/ Illegible

Director/Secretary

 

/s/ Illegible

 

67